In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-18-00105-CV

GARY MILLHOLLON AND CAROLE                   §     On Appeal from County Court at
MILLHOLLON, Appellants                             Law No. 2
                                             §
                                                   of Tarrant County (2015-005563-2)
V.                                           §
                                                   November 27, 2019
ALAN D. DOUGLAS AND PEGGY J.                 §
DOUGLAS, Appellees                                 Opinion by Judge Gonzalez


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect $28,370 in

lieu of the $29,320 in actual damages. It is ordered that the judgment of the trial court

is affirmed as modified.

       It is further ordered that appellants Gary Millhollon and Carole Millhollon shall

pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By __/s/ Ruben Gonzalez________________
                                           Judge Ruben Gonzalez